            CASE 0:21-cv-01300-SRN-LIB Doc. 8 Filed 06/21/21 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Misty Meier, on behalf of her minor               Civil No. 21-1210 (SRN/LIB)
Child G.C-M, and Jane Doe, individually
and on behalf of all others similarly
situated,

                       Plaintiffs,

       v.

Netgain Technology, LLC,

                 Defendant.
_____________________________________

Susan M. Reicher, on behalf of herself            Civil No. 21-1300 (ECT/LIB)
individually and on behalf of all others
similarly situated,

                       Plaintiff,

v.

James Casson et al.,

                 Defendants.
______________________________________

Mark Kalling, on behalf of himself                Civil No. 21-1368 (NEB/LIB)
individually and on behalf of all others
similarly situated,

                       Plaintiff,

       v.

Netgain Technology, LLC,

                       Defendant.
            CASE 0:21-cv-01300-SRN-LIB Doc. 8 Filed 06/21/21 Page 2 of 3



_____________________________________

Sherman Moore, on behalf of himself                     Civil No. 21-1421 (MJD/LIB)
and all others similarly situated,

                     Plaintiff,

       v.

Netgain Technology, LLC,

                     Defendant.



               ORDER OF DIRECTION TO THE CLERK OF COURT
                  FOR REASSIGNMENT OF RELATED CASE

       Civil case no. 21-1210 having been assigned to Judge Susan Richard Nelson and

Magistrate Judge Leo I. Brisbois, and case nos. 21-1300, 21-1368, and 21-1421 having

been later assigned to Judge Eric C. Tostrud, Judge Nancy E. Brasel, and Judge Michael J.

Davis, respectively, and said matters being related cases,

       IT IS HEREBY ORDERED that case nos. 21-1300, 21-1368, and 21-1421 be

assigned to Judge Susan Richard Nelson nunc pro tunc, by use of cards from the appropriate

deck in the automated case assignment system. The Clerk of Court is directed to reuse two

cards (one for each case) from the same deck from which the original assignments were

made pursuant to the Court’s Assignment of Cases order dated January 10, 2020.

       IT IS FINALLY ORDERED that a copy of this Order shall be filed in each of

the above-respective files.


Dated: June 17, 2021                             s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge
                                             2
         CASE 0:21-cv-01300-SRN-LIB Doc. 8 Filed 06/21/21 Page 3 of 3




Dated: June 21, 2021                      s/ Eric C. Tostrud
                                          ERIC C. TOSTRUD
                                          United States District Judge


Dated: June 17, 2021                      s/Nancy E. Brasel
                                          NANCY E. BRASEL
                                          United States District Judge


Dated: June 21, 2021                      s/Michael J. Davis
                                          MICHAEL J. DAVIS
                                          United States District Judge




                                      3
